          Case 2:19-bk-16516-NB                   Doc 23 Filed 08/13/19 Entered 08/13/19 15:14:32                                      Desc
                                                   Main Document    Page 1 of 7
Attorney or Party Name, Address, Telephone & FAX                           FOR COURT USE ONLY
Nos., State Bar No. & Email Address

MEGAN E. LEES (SBN 277805)
mel@tblaw.com
ROBERT P. ZAHRADKA (SBN 282706)
rpz@tblaw.com
1455 Frazee Road, Suite 820
San Diego, CA 92108
Tel.: (619) 501-3503




   Individual appearing without an attorney
   Attorney for: JPMorgan Chase Bank, National
Association
                                        UNITED STATES BANKRUPTCY COURT
                               CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

In re:                                                                     CASE NO.: 2:19-bk-16516-NB

Satinderjit Singh Chadha aka Sat Chadha,                                   CHAPTER: 13


                                                                           NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
                                                                           CASE RE: ORDER GRANTING MOTION FOR RELIEF
                                                                           FROM THE AUTOMATIC STAY


                                                               Debtor.

PLEASE TAKE NOTE that the Order titled Order Granting Motion for Relief from the Automatic Stay was lodged on (date)
08/13/19 and is attached hereto as Exhibit A. This Order relates to the Motion which is Docket No. 13.




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                     Page 1                        F 9021-1.2.BK.NOTICE.LODGMENT
Case 2:19-bk-16516-NB   Doc 23 Filed 08/13/19 Entered 08/13/19 15:14:32   Desc
                         Main Document    Page 2 of 7




                              EXHIBIT "A"
           Case 2:19-bk-16516-NB                   Doc 23 Filed 08/13/19 Entered 08/13/19 15:14:32                                      Desc
                                                    Main Document    Page 3 of 7

 Attorney or Party Name, Address, Telephone & FAX                             FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 TIFFANY & BOSCO, P.A.
 MEGAN E. LEES, ESQ. (SBN 277805)
 mel@tblaw.com
 ROBERT P. ZAHRADKA, ESQ. (SBN 272806)
 rpz@tblaw.com
 1455 Frazee Road, Suite 820
 San Diego, CA 92108
 Tel.: (619) 501-3503



      Attorney for Movant
      Movant appearing without an attorney

                                           UNITED STATES BANKRUPTCY COURT
                                  CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

 In re:                                                                       CASE NO.: 2:19-bk-16516-NB

 Satinderjit Singh Chadha aka Sat Chadha,                                     CHAPTER: 13

                                                                                        ORDER GRANTING MOTION FOR
                                                                                        RELIEF FROM THE AUTOMATIC
                                                                                         STAY UNDER 11 U.S.C. § 362
                                                                                             (REAL PROPERTY)

                                                                              DATE: August 6, 2019
                                                                              TIME: 10:00 a.m.
                                                                              COURTROOM: 1545
                                                                              PLACE: 255 East Temple Street, Los Angeles, CA 90012


                                                                  Debtor.

 Movant: JPMorgan Chase Bank, National Association

1. The Motion was:                  Opposed               Unopposed               Settled by stipulation

2. The Motion affects the following real property (Property):

    Street address:        840 Meadow Pass Road
    Unit/suite number:
    City, state, zip code: Walnut, California 91789

    Legal description or document recording number (including county of recording):

    20072238202, Los Angeles County, California

          See attached page.




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                Page 1                                         F 4001-1.RFS.RP.ORDER
            Case 2:19-bk-16516-NB                   Doc 23 Filed 08/13/19 Entered 08/13/19 15:14:32                                      Desc
                                                     Main Document    Page 4 of 7

3. The Motion is granted under:
      a.         11 U.S.C. § 362(d)(1)
      b.         11 U.S.C. § 362(d)(2)
      c.         11 U.S.C. § 362(d)(3)
      d.         11 U.S.C. § 362(d)(4). The filing of the bankruptcy petition was part of a scheme to hinder, delay, or defraud
                 creditors that involved:
           (1)       The transfer of all or part ownership of, or other interest in, the Property without the consent of the
                     secured creditor or court approval; and/or
           (2)       Multiple bankruptcy cases affecting the Property.
           (3)       The court        makes      does not make         cannot make
                     a finding that the Debtor was involved in this scheme.
           (4) If recorded in compliance with applicable state laws governing notices of interests or liens in real property, this
               order shall be binding in any other case under this title purporting to affect the Property filed not later than 2
               years after the date of the entry of this order by the court, except that a debtor in a subsequent case under
               this title may move for relief from this order based upon changed circumstances or for good cause shown,
               after notice and a hearing. Any federal, state or local government unit that accepts notices of interests or
               liens in real property shall accept any certified copy of this order for indexing and recording.

4.         As to Movant, its successors, transferees and assigns, the stay of 11 U.S.C. § 362(a) is:
      a.         Terminated as to the Debtor and the Debtor’s bankruptcy estate.
      b.         Modified or conditioned as set forth in Exhibit               to this order.
      c.         Annulled retroactively to the bankruptcy petition date. Any postpetition acts taken by Movant to enforce its
                 remedies regarding the Property do not constitute a violation of the stay.

5.         Movant may enforce its remedies to foreclose upon and obtain possession of the Property in accordance with
           applicable nonbankruptcy law, but may not pursue any deficiency claim against the Debtor or property of the
           estate except by filing a proof of claim pursuant to 11 U.S.C. § 501.

6.         Movant must not conduct a foreclosure sale of the Property before (date)                         .

7.         The stay shall remain in effect subject to the terms and conditions set forth in the Adequate Protection Agreement
           contained within this order.

8.         In chapter 13 cases, the trustee must not make any further payments on account of Movant’s secured claim after
           entry of this order. The secured portion of Movant’s claim is deemed withdrawn upon entry of this order without
           prejudice to Movant’s right to file an amended unsecured claim for any deficiency. Absent a stipulation or order to
           the contrary, Movant must return to the trustee any payments received from the trustee on account of Movant’s
           secured claim after entry of this order.

9.         The co-debtor stay of 11 U.S.C. § 1201(a) or § 1301(a) is terminated, modified or annulled as to the co-debtor, as
           to the same terms and conditions as to the Debtor.

10.        The 14-day stay as provided in FRBP 4001(a)(3) is waived.

11. This order is binding and effective despite any conversion of this bankruptcy case to a case under any other chapter
    of the Bankruptcy Code.

12. Movant, or its agents, may, at its option, offer, provide and enter into a potential forbearance agreement, loan
    modification, refinance agreement or other loan workout or loss mitigation agreement. Movant, through its servicing
    agent, may contact the Debtor by telephone or written correspondence to offer such an agreement.



           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                 Page 2                                         F 4001-1.RFS.RP.ORDER
             Case 2:19-bk-16516-NB                   Doc 23 Filed 08/13/19 Entered 08/13/19 15:14:32                                      Desc
                                                      Main Document    Page 5 of 7

13. Upon entry of this order, for purposes of Cal. Civ. Code § 2923.5, the Debtor is a borrower as defined in Cal. Civ.
    Code § 2920.5(c)(2)(C).
14.         A designated law enforcement officer may evict the Debtor and any other occupant from the Property regardless
            of any future bankruptcy case concerning the Property for a period of 180 days from the hearing of this Motion
      (a)        without further notice.
      (b)        upon recording of a copy of this order or giving appropriate notice of its entry in compliance with applicable
                 nonbankruptcy law.
15.         This order is binding and effective in any bankruptcy case commenced by or against the Debtor for a period of
            180 days, so that no further automatic stay shall arise in that case as to the Property.
16.         This order is binding and effective in any bankruptcy case commenced by or against any debtor who claims any
            interest in the Property for a period of 180 days from the hearing of this Motion:
      (a)        without further notice.
      (b)        upon recording of a copy of this order or giving appropriate notice of its entry in compliance with applicable
                 nonbankruptcy law.
17.         This order is binding and effective in any future bankruptcy case, no matter who the debtor may be
      (a)        without further notice.
      (b)        upon recording of a copy of this order or giving appropriate notice of its entry in compliance with applicable
                 nonbankruptcy law.
18.         Other (specify):
                                                                             ###




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                  Page 3                                         F 4001-1.RFS.RP.ORDER
        Case 2:19-bk-16516-NB                   Doc 23 Filed 08/13/19 Entered 08/13/19 15:14:32                                      Desc
                                                 Main Document    Page 6 of 7


                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                    Tiffany & Bosco, P.A., 7720 North 16th Street, Suite 300, Phoenix, Arizona 85020

A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
CASE will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
08/13/19, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

CHAPTER 13 TRUSTEE: Kathy A Dockery (TR): EFiling@LATrustee.com
U.S. TRUSTEE: United States Trustee - (LA): ustpregion16.la.ecf@usdoj.gov

                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date) 08/13/19, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

JUDGE: Honorable Neil W. Bason, United States Bankruptcy Court, Central District of California, Edward R. Roybal
Federal Building and Courthouse, 255 E. Temple Street, Suite 1552, Los Angeles, CA 90012
DEBTOR: Satinderjit Singh Chadha aka Sat Chadha, 840 Meadowpass Road, Walnut, CA 91789

                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 August 13, 2019              Cortney Massey                                                  /s/ Cortney Massey
 Date                         Printed Name                                                    Signature




       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                   Page 2                        F 9021-1.2.BK.NOTICE.LODGMENT
        Case 2:19-bk-16516-NB                   Doc 23 Filed 08/13/19 Entered 08/13/19 15:14:32                                      Desc
                                                 Main Document    Page 7 of 7

SERVICE VIA UNITED STATES MAIL:

Arlene Waters                                    Hien Van Phan                                        Quy Ngoc Huynh
840 Meadow Pass Road                             840 Meadow Pass Road                                 840 Meadow Pass Road
Walnut, CA 91789                                 Walnut, CA 91789                                     Walnut, CA 91789
(Interested Party)                               (Interested Party)                                   (Interested Party)

Daniel Trevor                                    Kenneth Oliver                                       Leoncio P Guardado
840 Meadow Pass Road                             840 Meadow Pass Road                                 840 Meadow Pass Road
Walnut, CA 91789                                 Walnut, CA 91789                                     Walnut, CA 91789
(Interested Party)                               (Interested Party)                                   (Interested Party)

Ishwarjit Singh Chadha                           Suk Hyun Choi                                        Vibha Chadha
840 Meadow Pass Road                             840 Meadow Pass Road                                 840 Meadow Pass Road
Walnut, CA 91789                                 Walnut, CA 91789                                     Walnut, CA 91789
(Interested Party)                               (Interested Party)                                   (Interested Party)

Jeffrey Buck                                     Young Hee Hong                                       Michael Hall
840 Meadow Pass Road                             840 Meadow Pass Road                                 840 Meadow Pass Road
Walnut, CA 91789                                 Walnut, CA 91789                                     Walnut, CA 91789
(Interested Party)                               (Interested Party)                                   (Interested Party)

Camerina Gonzalez                                Peter Schuster                                       Eduardo Zaragoza
840 Meadow Pass Road                             840 Meadow Pass Road                                 840 Meadow Pass Road
Walnut, CA 91789                                 Walnut, CA 91789                                     Walnut, CA 91789
(Interested Party)                               (Interested Party)                                   (Interested Party)

Kenneth Ibingha Odwong                           Luis G Garcia                                        Juana Roman
840 Meadow Pass Road                             840 Meadow Pass Road                                 840 Meadow Pass Road
Walnut, CA 91789                                 Walnut, CA 91789                                     Walnut, CA 91789
(Interested Party)                               (Interested Party)                                   (Interested Party)

Suad Rayyan                                      Victor Martinez                                      John Martinez
840 Meadow Pass Road                             840 Meadow Pass Road                                 840 Meadow Pass Road
Walnut, CA 91789                                 Walnut, CA 91789                                     Walnut, CA 91789
(Interested Party)                               (Interested Party)                                   (Interested Party)

Kenneth M Kim                                    Martha Sanchez                                       Julian Chavez
840 Meadow Pass Road                             840 Meadow Pass Road                                 840 Meadow Pass Road
Walnut, CA 91789                                 Walnut, CA 91789                                     Walnut, CA 91789
(Interested Party)                               (Interested Party)                                   (Interested Party)

Shelia Abby                                      Eric Thomas
840 Meadow Pass Road                             840 Meadow Pass Road
Walnut, CA 91789                                 Walnut, CA 91789
(Interested Party)                               (Interested Party)

Kyu B Im                                         Maria Trinidad Figueroa
840 Meadow Pass Road                             840 Meadow Pass Road
Walnut, CA 91789                                 Walnut, CA 91789
(Interested Party)                               (Interested Party)




       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                   Page 3                        F 9021-1.2.BK.NOTICE.LODGMENT
